DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorrentino (US 2016/0221234).
	Regarding Claim 1, Sorrentino discloses a method for producing injection-molded parts (paragraph [0001]) by a two-component injection- molding technique (paragraph [0001] injecting a first material ….and subsequently injecting a second material), comprising: 
	injecting a first material component (Fig. 2b paragraphs [0004] [0038] first material – 124) into a mold cavity of a mold (Fig. 1 paragraphs [0004] [0026] first mold – 100 that defines a first mold cavity – 101) at a first gating point (Fig. 5 paragraph [0050]  first gate point – 324 …that corresponds to the injection location of the first material – 124); injecting a second material component (Fig. 2b paragraphs [0004] [0038] second material – 134) into the mold cavity at a second gating point (Fig. 5 paragraph [0050] second gate point – 325….that corresponds to an injection location for the second material – 134) and displacing the first material into peripheral regions of the mold cavity with the second material component (Fig. 3 paragraph [0046] …second material – 134 is injected into the first material – 124 to displace the first material – 124 within the first mold cavity – 101); 
	wherein, the first material component is acted upon by the second material component and is displaced in a direction of regions of the mold to be filled with the first material component (Fig.3 paragraph [0047] the second material – 134 displaces/pushes the first material – 124 deeper into the first mold cavity – 101), the first material component being displaced into regions of the mold at the wall (paragraph [0036] thereby causing the material that is injected first to flow into the previously empty regions of the first mold cavity – 101 and into peripheral regions of the mold cavity – 101); and
	 wherein the second material component is introduced at least in certain regions as a core material into the regions of the mold to be filled with the first material and completely into other regions of the mold (Fig. 5 paragraph [0025] …shell component -313 formed of a first material and core component – 314 formed of a second material , the core component – 313 being substantially entirely surrounded or enclosed by the shell component – 313).



	Regarding Claim 4, Sorrentino discloses all the limitations of Claim 1 and further teaches that during the injection of the second material component it displaces/pushes the first material deeper into the first mold cavity (paragraph [0047]  and inherently a counter-pressure at the first gating point is increased by this pushing/displacement.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Sorrentino (US 2016/0221234) in view of Jones (US 5,023,041)
Regarding Claim 2, Sorrentino discloses all the limitations of Claim 1 and further
discloses that the method comprises injecting more material of the first material
component than is required for filling the regions of the mold that are to be filled with the
first material component (paragraph [0036] …material that is injected second…rather is
injected into regions of the first mold cavity – 101 that are already filled with the material
that is injected first…and displace the material that is injected first, thereby causing the
material that is injected first to flow into the previously empty regions and peripheral
region of the mold cavity). On the other hand, Sorrentino does not explicitly teach
that the first resin is applied in an amount that exceeds the requirement of the volume of material.
            However, Jones discloses a method for making a fiber reinforced composite article by injection molding (Fig. 1, 2 Col. 5 ll. 46-47) a preform placed in a mold cavity (abstract). This mold cavity is adapted to hold excess resin matrix material (Col. 2 ll. 34-36).  After the resin is injected, whereby the excess resin in the reservoir holding the excess resin matrix material, application of gas pressure through the injection conduit 
forces excess resin to flow back into the cavity sweeping the entrapped air/gas bubbles in the cavity out through a discharge conduit (Fig. 4 Col. 6 ll. 5-11). 
            It would have been obvious to someone of ordinary skill in the art at the time the
invention was made to modify the method of Sorrentino by applying excess resin as in Jones because, in this way, an article nominally free of voids, pores or other discontinuities or imperfections is produced in a more rapid, efficient and lower cost method (Col. 6. ll. 12-15).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino (US 2016/0221234) in view of Berg (US 2013/0221572)
Regarding Claim 3, Sorrentino teaches that the third material component 
flows into the gating point of the first and second material components (Fig. 9 paragraph [0059] …the third material – 224 covers the second gate point – 325 and actually covers both the first and the second gate points – 324, 325) and continues such that no portion of the second material – 134 (or the core component – 314) is exposed on the outer surface.  However, Sorrentino does not disclose that injection is stopped at the point of the third material component flowing into the gating point of the other material component or as the claim recites: …the injecting of the second material component continues until the second material component flows into the gating point of the first material component.”
           Berg discloses a co-injection molding machine (abstract) which can have the
injecting  of multiple materials (paragraph [0014]) into multiple cavities (paragraph [0002] – the mold itself may have a single cavity or multiple cavities) which may have one or multiple gates per cavity (paragraph [0002]). Moreover, Berg discloses that with the flow of multiple materials through one or more gates, the flow of materials is so configured that a co-injected second material is encapsulated by a first material (paragraph [0014]).
Berg further teaches that It is also a common practice in co-injection to stop the flow of additional materials just prior to the mold being completely full, as this allows the first material to completely fill the gate area (paragraph [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorrentino to incorporate Berg whereby in an injection molding method with two material components, the injecting of the second material component would continue until that component flows into the gating point of the first material component, as taught by Berg. This is advantageous because when the flow is stopped just prior to the mold being completely full, this allows 
the first material to not only completely fill the gate area but also to fully encapsulate the additional materials (paragraph [0014]).

2.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino (US 2016/0221234) as applied to Claim 1 above, and further in view of Strahler (US 2004/0113312).
	Regarding Claims 5 and 6, Sorrentino discloses all the limitations of Claim 1 including the timing between the injections of the first and second material components (paragraph [0045]) but is silent as to the injections being simultaneous.
	Strahler discloses a method for producing a toothbrush (abstract) that also teaches the injection of a first and a second material component (Figs. 1-5 paragraphs [0020] [0021] whereby in forming a handle, simultaneous with the injection of a remaining portion of the first material component, a second material component can be injected (Fig. 7 paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sorrentino by injecting the first and second material components simultaneously, as taught by Strahler. While Strahler teaches the simultaneous injection of two material components (paragraph [0023] see claim 6), it is also a possible option that the injection of the first and second material component could take place sequentially (paragraph [0023]. Thus, both alternatives are suitable for the method of making Sorrentino’s product.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Additionally, it would be obvious to one with ordinary skill in the art to try either the injecting of the first material component comparable to the second taking place simultaneously or for the injections to begin simultaneously (MPEP § 2143 I. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success), because doing so would provide for a second portion of the first material component to be then separated from the part provided for the second material component (See Strahler, claim 6). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712